MEMORANDUM **
Juan Carlos Bernal Estevez and Silvia Neofita Valerio, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals, denying their motion to reopen the underlying denial of them application for cancellation of removal based on petitioners’ failure to establish exceptional and extremely unusual hardship to their United States citizen children.
In the motion to reopen, petitioners claimed that they could establish extreme hardship with new evidence of the female petitioner’s treatment for depression, and new evidence that their children continue to do well in school and should continue to avail themselves of special education opportunities in the United States.
Petitioners have not submitted new evidence of a new basis of extreme hardship to them qualifying relatives, and we lack jurisdiction to review the BIA’s discretionary determination that petitioners’ new evidence would not alter its prior discretionary determination that petitioners failed to establish the requisite hardship to them qualifying United States citizen children. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.